Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on June 2, 2021.
Claims 1-9, 11-12, 14, and 18-20 are canceled.
Claims 33-35 are added.
Claims 10, 13, and 15-16 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Claim 33) --The method of claim 10 and further comprising: applying glue to portions of the opposing first and second flaps with glue injectors; and folding opposing third and fourth flaps into contact with the opposing first and second flaps such that the opposing third and fourth flaps are adhered to the opposing first and second flaps as the first and second hook members are in the first position and retain the opposing first and second flaps in the substantially horizontal position.--

Allowable Subject Matter
Claims 10, 13, 15-17, and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
at the first position, the first hook is located a first distance from the second hook and wherein at the second position, the first hook is located a second distance from the second hook, wherein the second distance is less than the first distance
as the first and second hook members move along the selected profile above the conveyor, the first and second hook members pivot to a second position where the hook members are positioned beneath the folded minor flaps
folding the opposing major flaps into contact with the opposing minor flaps such that the opposing major flaps are adhered to the opposing minor flaps as the first and second hook members retain the opposing minor flaps in the substantially horizontal position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






June 7, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731